Citation Nr: 0900567	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bone spurs of each 
foot.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1978 to 
August 1982.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee that denied the 
appellant's claim of entitlement to service connection for 
bilateral bone spurs of the feet.

In November 2008, a Travel Board hearing was conducted at the 
RO before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The Board notes that the appellant was informed, both during 
the December 2007 Decision Review Officer (DRO) conference 
and in the March 2008 Supplemental Statement of the Case 
(SSOC), that her substantive appeal as to the issue of 
entitlement to service connection for bilateral foot problems 
of corns and calluses had been found to be untimely by the 
RO.  Thus the only issue on appeal at this time is listed on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

Review of the evidence of record reveals that, in August 
2004, the appellant reported to VA medical personnel that she 
had received medical treatment from a private internist, as 
well as another private physician.  The claims file does not 
include any associated treatment records from either of these 
doctors.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, the appellant testified during her November 2008 
Travel Board hearing that she had been treated by at least 
two private podiatrists after service.  Therefore in order to 
fulfill the duty to assist, all of the relevant private and 
VA treatment records should be obtained and associated with 
the claims file.  Consequently, the appellant's complete 
private and VA treatment records relating to the condition of 
her feet after her separation from service should be obtained 
and associated with the claims file.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The appellant testified during her November 2008 Travel Board 
hearing that she had experienced pain in her feet during 
service.  She said that she had been told by a VA podiatrist 
that she had a bone spur and that it may have been caused by 
her military boots.

Post service, the appellant underwent a VA medical 
examination in November 2003.  She complained of bilateral 
foot pains and said that she had used orthotics in her shoes 
when she was in service.  Radiographic examination of the 
appellant's feet revealed no evidence of significant 
degenerative change.  There was a small benign cystic change 
in the head of the right first metatarsal.  On physical 
examination, the examining podiatrist noted that the 
appellant had an exostosis on the dorsum of her left foot in 
the region of the third cuneiform.  No exostoses were 
described on the right foot.

The appellant underwent another VA foot examination in March 
2004.  The examiner concluded that the appellant had a leg 
limb-length inequality which caused resultant supination and 
pronation in her gait.  These abnormal foot biomechanics were 
said to be the cause of some of the appellant's right and 
left foot pathology in the examiner's May 2004 addendum to 
his report.  The examiner also stated that the appellant's 
leg length discrepancy was congenital and not related to a 
service-related injury or disease.

More recently, the appellant underwent VA foot surgery in 
March 2008.  Radiographic examination prior to the surgery 
had revealed no significant abnormality.  One exostosis was 
removed from the dorsal side of the base of the appellant's 
right first metatarsal cuneiform joint and a second was 
removed from the right first metatarsophalangeal joint.

The evidence of record includes a March 2008 letter from a 
private podiatrist (who formerly worked for VA and who 
conducted the appellant's September 2003 VA foot 
examination).  That podiatrist states that, upon history and 
physical, the appellant had had an exostosis (bone spur) 
while serving on active duty.  

Thus the evidence of record shows the existence of current 
bilateral foot disorders, as well as related complaints and 
treatment in service.  The RO denied the appellant's claim on 
the basis that she currently did not demonstrate any bone 
spurs on either foot.  Because the RO found that the 
appellant did not have any bone spurs despite medical 
evidence to the contrary, the RO failed to obtain an adequate 
medical opinion on whether or not any of the current 
exostosis pathology is related to the problems the appellant 
was treated for in service.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
right or left foot bone spur disorder preexisted the 
appellant's entry into active military service in August 
1978.  The RO also has not determined whether, if any current 
right or left foot bone spur disorder did preexist service, 
there is clear and unmistakable evidence that the pre-
existing foot pathology was not aggravated to a permanent 
degree in service beyond that which would be due to the 
natural progression of the disease.

Furthermore, in McClain v. Nicholson, 21 Vet. App. 319 
(2007), the Court held that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim."  It appears 
that this case might be pertinent to the diagnosis of 
exostosis/bone spur.

The medical evidence of record is insufficient for the Board 
to render a decision on the claim for service connection for 
bilateral foot bone spur pathology.  Additional development 
of the medical evidence and adjudication on these bases are 
therefore indicated.  The above considerations require 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
her for any foot problems since service.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
In particular, complete VA and private 
inpatient and outpatient treatment 
records not already of record, should be 
obtained and associated with the claims 
file.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  The 
appellant and her representative should 
also be informed of the negative results, 
and should be given opportunity to submit 
the sought-after records.

2.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
an examination by a podiatrist.  This 
examination of the appellant's feet is 
for the purpose of evaluating the nature, 
etiology and onset of all right and left 
foot bone spur pathology.  The examiner 
should review the appellant's claims file 
in connection with the examination.  All 
appropriate tests and x-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  An opinion in 
response to the questions below should be 
obtained even if the appellant does not 
report for the examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any exostosis, calcar, 
bone excrescence, osteochondroma or bone 
spur found.  The examiner should state 
whether or not the appellant currently 
has any such foot pathology and offer an 
opinion as to whether the onset of any 
such current disorder is attributable to 
her military service.

Specifically, the examiner must address 
the questions of:

a. Whether the appellant's 
recent/current right and/or left 
foot bone spur-related pathology is 
causally or etiologically related to 
her period of military service or to 
some other cause or causes? (It is 
not necessary that the exact causes-
-other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the appellant's 
recent/current right and/or left 
foot bone spur pathology is related 
to symptoms or signs she may have 
had in service, especially those 
documented in the service medical 
records? 

c.  Whether the appellant's 
recent/current right and/or left 
foot bone spur pathology is related 
to symptoms and signs that may have 
occurred within one year of service 
separation?

d.  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
right and left foot exostoses, can 
it be concluded with clear and 
unmistakable certainty that any 
currently diagnosed foot disorder 
preexisted the appellant's entry 
into active military service in 
August 1978? and 

e.  If any current foot disorder did 
clearly pre-exist service, can it be 
concluded with clear and 
unmistakable certainty that any such 
pre-existing foot disorder was not 
aggravated to a permanent degree in 
service beyond that which would be 
due to the natural progression of 
the disease?  

The examiner must discuss the 
radiographic evidence of record, as well 
as the in-service and post-service 
medical opinions/notations about the 
existence of bone spurs/exostoses, to 
include an explanation of what is 
required for a clinically proper/correct 
diagnosis of a bone spur.

3.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of 
examination, or the obtaining of any 
additional medical opinion, is necessary 
to adjudicate the issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished. 

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  In that regard, a threshold 
determination must be made as to whether 
the currently diagnosed right and/or left 
foot pathology pre-existed service, and 
if so, whether it was aggravated by 
service.  The holdings in Cotant v. 
Principi, 17 Vet. App. 116 (2003) and 
VAOGCPREC 3-2003 should be specifically 
considered in that threshold 
determination.  The holding in McClain v. 
Nicholson, 21 Vet. App. 319 (2007) should 
also be considered.

6.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

